SUAREZ, J.
We affirm the trial court’s Omnibus Order Denying Defendant’s Emergency Motion for Correction of Credit Time Served. The Defendant asserts below and on appeal that he did not waive his right to credit for time served when he took his plea. A review of the record conclusively and clearly shows that the Defendant waived credit for time served; that is, he agreed to credit for time served only from his last booking date. See Ryan v. State, 837 So.2d 1075, 1076 (Fla. 3d DCA 2003) (“[Although a defendant can waive credit for time served as part of a plea agreement, such waiver must be clearly shown on the record.”).
Affirmed.